                                                       IT IS ORDERED

                                                       Date Entered on Docket: April 3, 2020




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Leonard Hunick, Jr. and Letisha May Hunick,

                    Debtors.                            Case No. 20-10354-TA7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                          368 Bobby Place, Bernalillo, NM 87004

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on March 4, 2020, Docket No. 17 (the “Motion”), by

     Nationstar Mortgage LLC d/b/a Mr. Cooper (“Movant”). The Court, having reviewed the

     record and the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On 3/4/2020, Movant served the Motion and notice of the Motion, Docket

     No. 18 (the “Notice”) on counsel of record for Debtors, Leonard Hunick, Jr. and Letisha

     May Hunick, and the case trustee, Yvette J. Gonzales, (the “Trustee”) by use of the

     Court’s case management and electronic filing system for the transmission of notices, as

     authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US

                                                                              File No. NM-20-160890
                                                                        Order, Case No. 20-10354-TA7
   Case 20-10354-t7     Doc 22     Filed 04/03/20    Entered 04/03/20 15:07:34 Page 1 of 5
  Trustee by United States first class mail, in accordance with Bankruptcy Rules 7004 and

  9014;

          (b)    The Motion relates to the following property legally described as:

                      Lot 4A, of Mountainview Estates No. 2, a subdivision
                      in Sandoval County, New Mexico, as the same is
                      shown and designated on the plat thereof, filed in the
                      office of the County Clerk of Sandoval County, New
                      Mexico, on May 23, 1980.

  and commonly known as: 368 Bobby Place, Bernalillo, NM 87004;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on 3/25/2020;

          (f)    As of 3/30/2020, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on 3/30/2020, McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:




                                                                              File No. NM-20-160890
                                                                        Order, Case No. 20-10354-TA7
Case 20-10354-t7      Doc 22     Filed 04/03/20     Entered 04/03/20 15:07:34 Page 2 of 5
            (a)   To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtors is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtors or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an in rem judgment if Debtors are

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.




                                                                               File No. NM-20-160890
                                                                         Order, Case No. 20-10354-TA7
Case 20-10354-t7       Doc 22     Filed 04/03/20     Entered 04/03/20 15:07:34 Page 3 of 5
         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors

  and to enter into a loan modification with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie Schaeffer
  McCarthy & Holthus, LLP
  Stephanie Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 4/2/2020
  sschaeffer@mccarthyholthus.com

  COPIES TO:

  DEBTORS
  Leonard Hunick, Jr.
  368 Bobby Place
  Bernalillo, NM 87004

  Letisha May Hunick
  368 Bobby Place
  Bernalillo, NM 87004


  DEBTOR(S) COUNSEL
  James Clay Hume
  James@hume-law-firm.com


  CASE TRUSTEE
  Yvette J. Gonzales
  yjgllc@yahoo.com



                                                                            File No. NM-20-160890
                                                                      Order, Case No. 20-10354-TA7
Case 20-10354-t7       Doc 22    Filed 04/03/20     Entered 04/03/20 15:07:34 Page 4 of 5
  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608


  SPECIAL NOTICE
  AIS Portfolio Services LP
  ecfnotices@ascensioncapitalgroup.com

  Americredit Financial Services, Inc. dba GM Financial
  Customer.service.bk@gmfinancial.com

  Synchrony Bank
  claims@recoverycorp.com




                                                                       File No. NM-20-160890
                                                                 Order, Case No. 20-10354-TA7
Case 20-10354-t7     Doc 22    Filed 04/03/20    Entered 04/03/20 15:07:34 Page 5 of 5
